 


113 HR 2294 IH: To remove from the John H. Chafee Coastal Barrier Resources System certain properties in North Carolina.
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2294 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Mr. McIntyre introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To remove from the John H. Chafee Coastal Barrier Resources System certain properties in North Carolina. 
 
 
1.Removal of properties in North Carolina from John H. Chafee Coastal Barrier Resources System
(a)In generalThe Secretary of the Interior shall revise one or more maps included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to John H. Chafee Coastal Barrier Resources System units in North Carolina, as necessary to remove from such system the properties located at the following postal addresses:
(1)Lot Number 3, Waters Edge in Hampstead, NC 28443.
(2)182 S Beach Road, Wilmington, NC 28405.
(3)311 Windchase Lane, Wilmington, NC 28409.
(4) 225 Chimney Lane Wilmington, NC 28411.
(b)AvailabilityThe Secretary of the Interior shall keep each map revised under subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
 
